Citation Nr: 0216621	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed hepatitis.

2.  Entitlement to service connection for a claimed heart 
disorder.  

3.  Entitlement to service connection for claimed 
hypertension.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and August 1998 rating 
decisions of the RO.  

The Board remanded the case to the RO for additional 
development of the record in July 2000.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claims has been obtained.  

2.  The veteran currently is not shown to have residual 
disability to include chronic liver disease due to the 
episode of hepatitis treated in service.

3.  No competent evidence has been submitted to show that the 
veteran has a current heart disorder, hypertension or 
diabetes mellitus due to any event in service or that was 
caused or aggravated by a service-connected disability.   



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual disability due 
to hepatitis that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5100, 5102, 5103, 
5103A, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  

2.  The claims of service connection for a heart disorder, 
hypertension or diabetes mellitus must be denied by operation 
of law.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5100, 5102, 
5103, 5103A, and 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  

In pertinent part, it includes an enhanced duty on the part 
of VA to notify a claimant of the evidence needed to 
substantiate a claim, 38 U.S.C.A. § 5103, and defines the 
obligation of VA with respect to its duty to assist the 
claimant.  38 U.S.C.A. § 5103A.  VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical 
and Statutory Notes (Effective and Applicability Provisions).  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

After a careful review of the record, the Board determines 
that VA has satisfied both duties to notify and assist the 
veteran.  

First, the veteran was repeatedly informed in the rating 
decisions, the Statement of the Case and Supplemental 
Statements of the Case, as well as in specific development 
letter requests, and the July 2000 remand by the Board, of 
the evidence and information necessary to substantiate his 
claim, what evidence VA had or would obtain on his behalf, 
and what evidence or information he needed to provide to VA, 
and of the ramifications of the failure to obtain any needed 
information or evidence.  

Thus, the Board concludes that this action satisfies VA's 
duty to notify the veteran in the instant case.  

Second, the Board notes that the veteran's available service 
medical records and VA outpatient treatment records have been 
associated with the claims folder.  The RO obtained indicated 
private and VA records in connection with the veteran's 
claims.  

The veteran has also been afforded a VA examination as to the 
claim of service connection for hepatitis.  

The RO also specifically requested that the veteran provide 
evidence that linked his current conditions to service, in 
the September 2000 letter.  Specifically, the Board notes 
that the veteran has asserted that his claimed heart 
disorder, hypertension and diabetes mellitus disorders were 
caused by his [hepatitis] infection during 1954.  

Despite the information provided to the veteran as outlined 
hereinabove, the veteran has not indicated that any 
additional information or evidence exists, which is pertinent 
to this claim, but has not yet been obtained.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the veteran has submitted claims of service 
connection for a heart disorder, hypertension and diabetes 
mellitus, he has not asserted that they were incurred in 
service, or that he otherwise noted symptoms of these 
disorders in service, but instead that there is a medical 
relationship between his history of a hepatitis infection, in 
1954, and the subsequent development of these disorders in 
1963 and 1976, because the hepatitis infection weakened him.  

Because he has submitted no competent medical evidence to 
support this assertion, no evidence to show that he is 
medically trained to provide a medical opinion, or, 
alternatively, offered no additional evidence for the 
proposition that these disorders, first diagnosed many years 
after service, were in any way incurred or related to that 
service, the Board determines that VA has met its duties to 
notify and assist him with respect to these claims, and that 
no further action is warranted under the circumstances of 
this case.   Compare Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (veteran's lay assertions cannot constitute 
competent evidence for the purpose of offering an opinion as 
to medical causation or etiology) with Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. Oct. 3, 2002) (VA examination may 
be required where record contains both competent evidence 
that the claimant has a current disability, and lay evidence 
sufficient to satisfy the requirement that there be evidence 
which "indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service", under 38 U.S.C. § 5103A(d)(2)(B); but not 
competent evidence of medical nexus, and medical nexus 
evidence is necessary for making a decision on claim at 
issue.)  

In this case, there is no competent lay evidence sufficient 
to satisfy the requirement that there be evidence which 
"indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service", 
under 38 U.S.C. § 5103A(d)(2)(B).  

Thus, because the RO informed the veteran of the new VCAA 
considerations, solicited evidence without a productive 
response from the veteran, see Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (duty to assist not always one-way street, if 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence), 
considered his claim again in light of the new requirements, 
most recently in the January 2002 SSOC, and fully assisted 
him to the best of VA's ability, the Board concludes that no 
further action on this question is necessary under the facts 
and circumstances of the instant case.  


II. Hepatitis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces or if 
preexisting such service was aggravated therein.  38 C.F.R. § 
3.303(a).  

Certain diseases shall be granted service connection if 
manifested to a compensable degree during a one-year 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran contends that service connection is warranted for 
current liver disability, or other residuals, due to 
hepatitis that he developed during service.

The Board notes that all of the veteran's service medical 
records are not available for review.  However, a report of 
examination for separation in September 1955 does show that 
the veteran was treated for hepatitis in 1954.  

The evidence of record also includes the January 1991 private 
medical report that stated that the veteran might have a 
problem with his liver, perhaps related to remote history of 
hepatitis.  

An additional report dated September 1992 reveals that the 
veteran reportedly had some elevated liver test results.  

The veteran was afforded a VA examination in November 2000 to 
ascertain whether he had current disability from this history 
of in-service hepatitis infection.  The examiner also noted 
that additional testing would be performed in an effort to 
determine which type of hepatitis the veteran might have had.  

A review of that report shows that the VA examiner reviewed 
the claims file, obtained an oral history and the veteran's 
subjective complaints, and performed an objective 
examination.  

The veteran's representative noted that this examiner was 
medically qualified as an "MSN" instead of an "M.D."  
However, the Board notes that the examination was extremely 
thorough, complete, and responsive to the Board's inquiries, 
and that the examiner further consulted with another VA 
examiner, who was medically qualified as an "M.D." and that 
special lab studies were then conducted in this case.  

However, the result of those examinations revealed that the 
veteran had no current disability due to hepatitis.  

The examiner noted that the veteran's recent studies 
conducted as a part of his cardiac transplant showed that his 
liver functions were within the normal range.  The veteran 
also denied vomiting, hematemesis and melena.  He did report 
some hematochezia on his shorts which he believed was related 
to hemorrhoids.  

The veteran also denied having episodes of colic, abdominal 
pain, distention, nausea or vomiting.  The veteran's history 
was positive for fatigue, weakness, depression and some 
anxiety.  His risk factors were noted to be a blood 
transfusion in 1976 and  a history of hepatitis in 1954.  He 
denied other risk factors.  After an objective examination, 
the plan was to obtain further testing in an effort to 
identify what type of hepatitis the veteran may have had in 
1954.  

An addendum to the report shows that there was no current 
residual of a hepatitis disability.  All hepatitis testing 
was negative, and no further testing was deemed necessary.  

The veteran asserts that he has residuals from a hepatitis 
infection sustained in service; however, entitlement for 
service-connected disease or injury is limited to cases where 
such incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  

In this case, the medical evidence does not support the 
veteran's assertions that he has current disability due to 
the reported episode of hepatitis he had during service.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C.A. § 1131 as requiring the existence 
of a present disability for VA compensation purposes); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Board notes that the veteran's claim was initially denied 
by the RO as not well grounded, however, his claim was 
subsequently reviewed on the merits.  Also, there is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  

Thus, the Board determines that the veteran is not prejudiced 
by appellate review of his claim.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


III.  Hypertension, a Heart Disorder and Diabetes Mellitus

The veteran contends, in essence, that because he did not 
manifest a hepatitis infection until service, that his 
subsequently diagnosed heart condition, hypertension, and 
diabetes mellitus conditions are therefore due to service.  

Generally, to show this connection to service, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

However, despite being asked to submit such nexus evidence, 
the Board must point out that the veteran has not notified VA 
that any such evidence exists.  The RO specifically requested 
this evidence from him in it's September 2000 follow up 
letter from the Board's July 2000 Remand.  

A careful review of the evidence shows that the veteran 
suffers from coronary artery disease, myocardial infarction, 
and CABG with congestive heart failure, and underwent cardiac 
transplantation in 1992.  The current evidence shows that he 
is extensively followed for his status post cardiac 
transplantation.  

However, the record also first shows evidence of a heart 
condition in 1963, and of a diabetes mellitus in 1976.  

Significantly, a November 1996 VA record shows that the 
veteran was hypertensive only post transplant.  

Although the evidence of record shows that the veteran 
currently carries diagnoses of hypertension, a status post 
cardiac transplant heart condition, and diabetes mellitus, 
there is no basis in the record for relating any of these 
current disabilities to a service-connected disability.  In 
fact, the medical evidence shows that the these disorders 
were not manifested until many years after service.  

The Board notes the veteran's claim that his history of 
hepatitis infection, in 1954, put him in a weakened state, so 
that he later developed  hypertension, a heart condition and 
diabetes mellitus.  He has presented no assertions that he 
had heart disease, hypertension or diabetes mellitus in 
service.  

Therefore, absent having a service-connected disability, the 
claims of secondary service connection for a heart disorder, 
hypertension and diabetes mellitus must be denied by 
operation of law.  



ORDER

Service connection for hepatitis is denied.

The claims of service connection for a heart disorder, 
hypertension and diabetes mellitus are denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

